                                          Case 4:19-cv-08148-KAW Document 9 Filed 02/14/20 Page 1 of 12



                                      1   David Y. Choi (SBN# 263917)
                                          dchoi@goldbergsegalla.com
                                      2   Lisa M. Conn (SBN #276963)
                                          lconn@goldbergsegalla.com
                                      3    GOLDBERG SEGALLA LLP
                                          777 S. Figueroa Street, Suite 2000
                                      4   Los Angeles, CA 90017
                                          (213) 415-7200 (Phone)
                                      5   (213) 415-7299 (Fax)

                                      6   Richard Charnley (SBN# 70430)
                                          rlc@charnleyrian.com
                                      7   Nicole Uhlmann (SBN# 200783)
                                          nwu@charnleyrian.com
                                      8   CHARNLEY RIAN LLP
                                          12121 Wilshire Boulevard
                                      9   Suite 600
                                          Los Angeles, CA 90025-1188
                                     10   (310) 321-4300 (Phone)
                                          (310) 893-0273 (Fax)
                                     11
                                          Attorneys for Defendants
                                     12   RONALD KEVIN STONE and NORTH CAROLINA
                                          DIVISION SONS OF CONFEDERATE VETERANS, INC.
                                     13
                                                               IN THE UNITED STATES DISTRICT COURT
777 S. Figueroa Street, Suite 2000




                                     14                         NORTHERN DISTRICT OF CALIFORNIA
                                                                      SAN FRANCISCO DIVISION
     Los Angeles, CA 90017




                                     15
      Goldberg Segalla LLP


          213.415.7200




                                     16
                                          THOMAS GREGORY DOUCETTE, an                      Case No. 4:19-cv-08148-KAW
                                     17   individual, and LAW OFFICES OF T. GREG
                                          DOUCETTE, PLLC, a North Carolina                 DEFENDANTS RONALD KEVIN
                                     18   professional limited liability company,          STONE’S AND NORTH CAROLINA
                                                                                           DIVISION SONS OF CONFEDERATE
                                     19
                                                                       Plaintiffs,         VETERANS, INC.’S NOTICE OF
                                     20                                                    MOTION AND MOTION TO DISMISS
                                                 v.                                        FOR LACK OF PERSONAL
                                     21                                                    JURISDICTION; MEMORANDUM OF
                                          RONALD KEVIN STONE, an individual,               POINTS AND AUTHORITIES IN
                                     22   NORTH CAROLINA DIVISION SONS OF                  SUPPORT THEREOF
                                          CONFEDERATE VETERANS, INC., a North
                                     23   Carolina corporation, and DROPBOX, INC., a
                                          Delaware corporation,                            Date:        March 19, 2020
                                     24                                                    Time:        1:30 p. m.
                                                                       Defendants.         Courtroom:   TBD
                                     25                                                    Judge:       Kandis A. Westmore
                                     26
                                     27

                                     28                                                1
                                             DEFENDANTS STONE’S AND NORTH CAROLINA DIVISION SONS OF CONFEDERATE VETERANS,
                                     30       INC.’S NOTICE OF MOTION AND MOTION TO DISMISS AND MEMORANDUM OF POINTS AND
                                                                      AUTHORITIES IN SUPPORT THEREOF
                                     31                                                                             4:19-cv-08148-KAW
                                           Case 4:19-cv-08148-KAW Document 9 Filed 02/14/20 Page 2 of 12



                                      1                        NOTICE OF MOTION AND MOTION TO DISMISS

                                      2          On March 19, 2020, at 1:30 p.m., or as soon thereafter as counsel may be heard, located in

                                      3   a Courtroom to be determined at the Ronald V. Dellums Federal Building and United States

                                      4   Courthouse, 1301 Clay Street, Oakland, California 94612, Defendants Ronald Kevin Stone and

                                      5   North Carolina Division Sons of Confederate Veterans, Inc. (hereinafter “Stone” and “NCSCV,”

                                      6   respectively, or collectively, “the Movant Defendants”) will and hereby do move to dismiss

                                      7   Plaintiffs’ Complaint against them for lack of personal jurisdiction pursuant to Rule 12(b)(2) of the

                                      8   Federal Rules of Civil Procedure. In the alternative, should this Court find that personal jurisdiction

                                      9   exists, Stone and NCSCV respectfully request that this Court either dismiss the case or transfer
                                     10   venue to the United States District Court for the Middle District of North Carolina on the basis of

                                     11   forum non conveniens.       This Motion is based on this Notice of Motion and Motion, the

                                     12   Memorandum of Points and Authorities, the Declaration of Ronald Kevin Stone and accompanying

                                     13   exhibits, the pleadings, and upon such other matters as may be presented at the time of hearing.
777 S. Figueroa Street, Suite 2000




                                     14                            STATEMENT OF ISSUES TO BE DECIDED
     Los Angeles, CA 90017




                                     15          A. Whether the Court lacks Personal Jurisdiction Over Defendants Ronald Kevin Stone and
      Goldberg Segalla LLP


          213.415.7200




                                     16   North Carolina Division Sons of Confederate Veterans, Inc.

                                     17          B. Whether dismissal or transfer to the Middle District of North Carolina is Proper under

                                     18   the doctrine of Forum Non Conveniens should the Court find Personal Jurisdiction over Defendants

                                     19                               STATEMENT OF RELEVANT FACTS
                                     20          Defendant NCSCV is a nonprofit corporation organized under the laws of North Carolina

                                     21   and headquartered in Sanford, Lee County, North Carolina. (Doc. 1, ¶ 13, Declaration of Ronald

                                     22   Kevin Stone, ¶ 4). Defendant Ronald Kevin Stone is an elected officer of NCSCV and is also a

                                     23   citizen and resident of the State of North Carolina. (Doc. 1, ¶ 12, Declaration of Ronald Kevin

                                     24   Stone, ¶ 2, 4). Plaintiffs to this Action are likewise North Carolina residents. Plaintiff Thomas

                                     25   Gregory Doucette is a citizen and resident of North Carolina, and Plaintiff Law Offices of T.

                                     26   Gregory Doucette, PLLC is a North Carolina professional limited liability company operated by
                                     27   North Carolina-licensed attorney Thomas Gregory Doucette. (Doc. 1, ¶ 1, 10, 11).

                                     28                                                       2
                                              DEFENDANTS STONE’S AND NORTH CAROLINA DIVISION SONS OF CONFEDERATE VETERANS,
                                     30        INC.’S NOTICE OF MOTION AND MOTION TO DISMISS AND MEMORANDUM OF POINTS AND
                                                                       AUTHORITIES IN SUPPORT THEREOF
                                     31                                                                                         4:19-cv-08148-KAW
                                           Case 4:19-cv-08148-KAW Document 9 Filed 02/14/20 Page 3 of 12



                                      1          On December 2, 2019, Plaintiffs posted the entirety of a letter Defendant Stone created to

                                      2   Plaintiffs’ Twitter account using Plaintiff Law Offices of T. Gregory Doucette’s Dropbox account.

                                      3   (Declaration of Ronald Kevin Stone, ¶ 8, Doc. 1, ¶ 19-23, 39). NCSCV submitted a notification of

                                      4   claimed infringement to Dropbox electronically concerning Plaintiffs’ use of the entirety of the

                                      5   NCSCV letter. (Declaration of Ronald Kevin Stone, ¶ 9). Plaintiff Thomas Gregory Doucette

                                      6   submitted a counter notification to Dropbox in response on December 2, 2019. (Declaration of

                                      7   Ronald Kevin Stone, 10, Exhibit B).

                                      8          On December 13, 2019, Plaintiffs filed the present action against Stone, NCSCV, and

                                      9   Dropbox, Inc. (Doc. 1). In their Complaint, Plaintiffs allege that the Movant Defendants violated
                                     10   the copyright infringement takedown provisions of the Digital Millennium Copyright Act

                                     11   (“DMCA”) and seek damages for the Movant Defendants’ alleged misuse of the takedown

                                     12   procedures and a declaration “that Dropbox should not abide any copyright claims by Defendants.”

                                     13   (Doc. 1, ¶ 60-73, p. 14)   As Plaintiffs expressly state in their Complaint, Plaintiffs do not seek
777 S. Figueroa Street, Suite 2000




                                     14   damages against Dropbox, and Dropbox is only named as a defendant to the extent its presence is

                                          necessary “to achieve complete relief.” (Doc. 1, ¶ 14).
     Los Angeles, CA 90017




                                     15
      Goldberg Segalla LLP


          213.415.7200




                                     16                                             ARGUMENT

                                     17          A.      This Court lacks Personal Jurisdiction over Defendants Ronald Kevin Stone
                                                         and North Carolina Division Sons of Confederate Veterans, Inc.
                                     18
                                                 Under Rule 12(b)(2) of the Federal Rules of Civil Procedure, once a defendant affirmatively
                                     19
                                          challenges the Court’s personal jurisdiction through a motion to dismiss, “the plaintiff bears the
                                     20
                                          burden of demonstrating that jurisdiction is appropriate.” Schwarzenegger v. Fred Martin Motor
                                     21
                                          Co., 374 F.3d 797, 800 (9th Cir. 2004). Where, as here, the defendants’ motion is supported by
                                     22
                                          declarations offering specific evidence refuting minimum contacts with the forum state, Plaintiffs
                                     23
                                          may not “simply rest on the bare allegations of its complaint” to meet their burden of showing
                                     24
                                          jurisdiction. Id. (citation and quotation marks omitted).
                                     25
                                                 Pursuant to the Federal Rules, this Court applies California state law to determine whether
                                     26
                                          personal jurisdiction exists over nonresident defendants. See Fed.R.Civ.P. 4(k)(1)(A) (explaining
                                     27
                                          that service of a summons or a waiver of service establishes personal jurisdiction over a defendant
                                     28                                                      3
                                              DEFENDANTS STONE’S AND NORTH CAROLINA DIVISION SONS OF CONFEDERATE VETERANS,
                                     30        INC.’S NOTICE OF MOTION AND MOTION TO DISMISS AND MEMORANDUM OF POINTS AND
                                                                       AUTHORITIES IN SUPPORT THEREOF
                                     31                                                                                     4:19-cv-08148-KAW
                                            Case 4:19-cv-08148-KAW Document 9 Filed 02/14/20 Page 4 of 12



                                      1   “who is subject to the jurisdiction of a court of general jurisdiction in the state where the district

                                      2   court is located”).

                                      3                   Because California's long-arm jurisdictional statute is
                                                          coextensive with federal due process requirements, the jurisdictional
                                      4
                                                          analyses under state law and federal due process are the same. For a
                                      5                   court to exercise personal jurisdiction over a nonresident defendant,
                                                          that defendant must have at least “minimum contacts” with the
                                      6                   relevant forum such that the exercise of jurisdiction “does not offend
                                                          traditional notions of fair play and substantial justice.”
                                      7

                                      8   Schwarzenegger, 374 F.3d at 800-01 (internal citations omitted).
                                      9           Personal jurisdiction under the Due Process Clause may be general or specific. Id. In the
                                     10   present case, Plaintiffs are unable to meet their burden of showing that this Court has either general
                                     11   or specific personal jurisdiction over Defendants Stone and NCSCV. First, it is clear that Plaintiffs
                                     12   have no basis for asserting that general jurisdiction exists over the Movant Defendants. With
                                     13   respect to a corporate defendant, “general jurisdiction requires affiliations so continuous and
777 S. Figueroa Street, Suite 2000




                                     14   systematic as to render the foreign corporation essentially at home in the forum State, i.e.,

                                          comparable to a domestic enterprise in that State.” Ranza v. Nike, Inc., 793 F.3d 1059, 1069 (9th
     Los Angeles, CA 90017




                                     15
      Goldberg Segalla LLP


          213.415.7200




                                     16   Cir. 2015) (citation, quotation marks and alteration omitted), cert. denied, 136 S.Ct. 915 (2016).
                                     17   Indeed, only in an “exceptional case,” will general jurisdiction be appropriate over a corporation in
                                     18   a place other than its place of incorporation and principal place of business. Id. “For an individual,
                                     19   the paradigm forum for the exercise of general jurisdiction is the individual’s domicile . . . .”
                                     20   Goodyear Dunlop Tires Op., S.A. v. Brown, 564 U.S. 915, 924, 131 S.Ct. 2846, 2853 (2011).
                                     21   Otherwise, an individual defendant may be subject to general jurisdiction only where he explicitly
                                     22   consents to the court’s jurisdiction or has been served with process while in the forum. J. McIntyre
                                     23   Mach., Ltd. v. Nicastro,, 564 U.S. 873, 880, 131 S.Ct. 2780, 2787 (Kennedy, J. plurality). Here,
                                     24   NCSCV and Stone simply do not have the continuous, systematic, and pervasive contacts with
                                     25   California to exercise general jurisdiction. (Declaration of Ronald Kevin Stone, ¶ 2-7). Defendant
                                     26   Stone was served with process in North Carolina, not California, and as discussed further below,
                                     27   the Movant Defendants have not consented to jurisdiction in the forum.
                                     28                                                        4
                                              DEFENDANTS STONE’S AND NORTH CAROLINA DIVISION SONS OF CONFEDERATE VETERANS,
                                     30        INC.’S NOTICE OF MOTION AND MOTION TO DISMISS AND MEMORANDUM OF POINTS AND
                                                                       AUTHORITIES IN SUPPORT THEREOF
                                     31                                                                                          4:19-cv-08148-KAW
                                           Case 4:19-cv-08148-KAW Document 9 Filed 02/14/20 Page 5 of 12



                                      1          With respect to specific jurisdiction, the theory set forth in Plaintiffs’ conclusory allegation

                                      2   of personal jurisdiction in paragraph 16 of their Complaint was soundly rejected by this Court in

                                      3   Doe v. Geller, 533 F.Supp.2d 996 (N.D.Cal. 2008). (Doc. 1, ¶ 16). The facts of the Doe case are

                                      4   strikingly similar to the circumstances of the present action. As in this case, the plaintiff in Doe

                                      5   asked this Court to exercise personal jurisdiction over nonresident defendants with respect to the

                                      6   plaintiff’s claim that the defendants misused the DMCA takedown process based on the defendants’

                                      7   submission of a takedown notification to a service provider with a principal place of business in

                                      8   Silicon Valley, California. Id. at 1005-07. In analyzing and ultimately dismissing the plaintiff’s

                                      9   argument “that defendants’ single act of sending the takedown notice to YouTube in California is
                                     10   sufficient to establish personal jurisdiction in California courts,” this Court set forth the following

                                     11   well-established framework for evaluating personal jurisdiction:

                                     12
                                                                The Ninth Circuit has established a three-part test for
                                     13                  determining when specific jurisdiction may be exercised:
777 S. Figueroa Street, Suite 2000




                                     14
                                                                 1. The nonresident defendant must do some act or
                                                                 consummate some transaction with the forum or perform
     Los Angeles, CA 90017




                                     15
      Goldberg Segalla LLP




                                                                 some act by which he purposefully avails himself of the
          213.415.7200




                                     16                          privilege of conducting activities in the forum, thereby
                                                                 invoking the benefits and protections of its laws.
                                     17

                                     18                          2. The claim must be one which arises out of or results from
                                                                 the defendant's forum-related activities.
                                     19
                                                                 3. Exercise of jurisdiction must be reasonable.
                                     20
                                                         Data Disc, 557 F.2d at 1287.
                                     21

                                     22                          The Ninth Circuit has since expanded the first prong, also
                                                         known as the purposeful availment or purposeful direction
                                     23                  requirement, “apply[ing] different purposeful availment tests to
                                                         contract and tort cases.” Ziegler v. Indian River County, 64 F.3d 470,
                                     24                  473 (9th Cir.1995); see Schwarzenegger v. Fred Martin Motor
                                                         Co., 374 F.3d 797, 802–03 (9th Cir.2004). Purposeful availment in
                                     25
                                                         tort cases is analyzed under the effects test from Calder v. Jones, 465
                                     26                  U.S. 783, 104 S.Ct. 1482, 79 L.Ed.2d 804 (1984):

                                     27                          As we have previously recognized, Calder stands for
                                                                 the proposition that purposeful availment is satisfied
                                     28                                                       5
                                              DEFENDANTS STONE’S AND NORTH CAROLINA DIVISION SONS OF CONFEDERATE VETERANS,
                                     30        INC.’S NOTICE OF MOTION AND MOTION TO DISMISS AND MEMORANDUM OF POINTS AND
                                                                       AUTHORITIES IN SUPPORT THEREOF
                                     31                                                                                         4:19-cv-08148-KAW
                                           Case 4:19-cv-08148-KAW Document 9 Filed 02/14/20 Page 6 of 12



                                      1                          even by a defendant “whose only ‘contact’ with the
                                                                 forum state is the ‘purposeful direction’ of a foreign
                                      2                          act having effect in the forum state.” Based on these
                                      3                          interpretations of Calder, the “effects” test requires
                                                                 that the defendant allegedly have (1) committed an
                                      4                          intentional act, (2) expressly aimed at the forum state,
                                                                 (3) causing harm that the defendant knows is likely to
                                      5                          be suffered in the forum state.
                                      6                  Dole Food Co., Inc. v. Watts, 303 F.3d 1104, 1111 (9th
                                      7                  Cir.2002) (internal citations omitted). Personal jurisdiction may flow
                                                         from a single contact with the forum state if the claim “arise[s] out
                                      8                  of that particular purposeful contact of the defendant with the forum
                                                         state.” Lake v. Lake, 817 F.2d 1416, 1421 (9th Cir.1987).
                                      9
                                          Id. at 1005.
                                     10
                                                 The Court in Doe articulated its doubts as to whether the plaintiffs could demonstrate
                                     11
                                          purposeful direction or availment under the Calder “effects test” and especially emphasized the
                                     12
                                          lack of evidence of the third factor—explaining that the plaintiffs failed to adequately justify how
                                     13
                                          Youtube’s disabling of access to the plaintiffs’ video in California was “an injury ‘sufficient’ to
777 S. Figueroa Street, Suite 2000




                                     14
                                          establish personal jurisdiction over defendants in California.” Id. at 1006. The Court noted instead
     Los Angeles, CA 90017




                                     15
      Goldberg Segalla LLP




                                          that “plaintiff’s claimed injuries are more likely to be suffered in Pennsylvania [the plaintiff’s
          213.415.7200




                                     16
                                          residence].” Id. The Doe decision was ultimately not based on purposeful direction and was instead
                                     17
                                          premised on the grounds that exercising personal jurisdiction would be constitutionally
                                     18
                                          unreasonable. Id. at 1010. While exercising jurisdiction here would also be unreasonable under
                                     19
                                          the third prong of the jurisdiction test for many of the same reasons the Court articulated in Doe,
                                     20
                                          as further discussed below, it is important to first emphasize that in this case, the purposeful
                                     21
                                          direction analysis offers an additional basis for dismissal for lack of personal jurisdiction.
                                     22
                                                 Here, the substantiated facts supporting Defendants’ purposeful direction into California
                                     23
                                          are nonexistent. Plaintiffs’ conclusory allegations that the Movant Defendants are subject to
                                     24
                                          California’s jurisdiction because (a) the sending of the takedown notice at issue was “purposefully
                                     25
                                          directed” and “expressly aimed” toward California, and (b) the Movant Defendants consented to
                                     26
                                          personal jurisdiction by using Dropbox’s DMCA form and submitting its complaint to Dropbox
                                     27
                                          fall apart upon closer inspection. First, Plaintiffs assume that the Movant Defendants were aware
                                     28                                                       6
                                              DEFENDANTS STONE’S AND NORTH CAROLINA DIVISION SONS OF CONFEDERATE VETERANS,
                                     30        INC.’S NOTICE OF MOTION AND MOTION TO DISMISS AND MEMORANDUM OF POINTS AND
                                                                       AUTHORITIES IN SUPPORT THEREOF
                                     31                                                                                         4:19-cv-08148-KAW
                                              Case 4:19-cv-08148-KAW Document 9 Filed 02/14/20 Page 7 of 12



                                      1   that NCSCV’s electronic takedown claim was processed by Dropbox in California despite the fact

                                      2   that the DropBox form includes no indication that it will be transmitted to California and the fact

                                      3   that Dropbox maintains ten other offices outside of California and over 2,000 team members

                                      4   worldwide.1 (See Doc. 1-5, Declaration of Ronald Kevin Stone, Exhibit A). The Movant

                                      5   Defendants believe that Plaintiffs may have made this speculative jump from Exhibit 3 to their

                                      6   Complaint, which states that Dropbox maintains a San Francisco mailing address for receipt of

                                      7   hard-copy DMCA counter-notifications.          (Doc. 1-3, p. 3).     The fact that DMCA counter-

                                      8   notifications can be sent by mail to a California address, however, fails to show the Movant

                                      9   Defendants’ were even aware that their electronic submission of their takedown notice was directed
                                     10   towards Dropbox’s California-based personnel, much less that they expressly aimed their conduct

                                     11   towards California.2 In contrast, in Doe, the takedown notice was submitted to a California-based

                                     12   facsimile number—certainly a clearer indication to the Doe defendants as to where the notification

                                     13   was ultimately directed. See Doe, 533 F.Supp.2d at 1010 (nevertheless concluding that it would be

                                          unreasonable to assert jurisdiction over foreign defendants “in a suit brought by a Pennsylvania
777 S. Figueroa Street, Suite 2000




                                     14

                                          resident over an allegedly tortious fax sent to a third party in California”).
     Los Angeles, CA 90017




                                     15
      Goldberg Segalla LLP


          213.415.7200




                                     16           Plaintiffs’ second asserted basis for personal jurisdiction—Defendants’ consent to

                                     17   jurisdiction based on their use of Dropbox and the takedown notification process—is likewise

                                     18   baseless. Although Plaintiffs were required to consent to the jurisdiction of a federal district court

                                     19   before submitting the counter-notification3, Defendants had no reciprocal obligation under the
                                     20   DMCA. Compare 17 U.S.C. § 512(g)(3)(D) and 17 U.S.C. § 512(c)(3); see also Doe, 533

                                     21
                                          1
                                     22      See Dropbox, https://www.dropbox.com/jobs/locations (noting its three other U.S. office
                                          locations in Seattle, New York, and Austin and its international office locations in Dublin,
                                     23   Hamburg, Tel Aviv, London, Paris, Tokyo and Sydney).
                                          2
                                            Indeed, the “express aiming requirement” is more typically established “when the defendant is
                                     24   alleged to have engaged in wrongful conduct targeted at a plaintiff whom the defendant knows to
                                          be a resident of the forum state”—a scenario that is obviously not the case here where every party
                                     25   except Dropbox resides in North Carolina. See CollegeSource, Inc. v. AcademyOne, Inc., 653 F.3d
                                          1066, 1077 (9th Cir. 2011).
                                     26
                                          3
                                            Notably, the statute requires a subscriber within the United States who is issuing the counter-
                                     27   notification to consent to jurisdiction of the Federal District Court for the district where the
                                          subscriber resides—not where the service provider is located. 17 U.S.C. § 512(g)(3)(D).
                                     28                                                        7
                                               DEFENDANTS STONE’S AND NORTH CAROLINA DIVISION SONS OF CONFEDERATE VETERANS,
                                     30         INC.’S NOTICE OF MOTION AND MOTION TO DISMISS AND MEMORANDUM OF POINTS AND
                                                                        AUTHORITIES IN SUPPORT THEREOF
                                     31                                                                                        4:19-cv-08148-KAW
                                           Case 4:19-cv-08148-KAW Document 9 Filed 02/14/20 Page 8 of 12



                                      1   F.Supp.2d at 1011 (“[T]he DMCA provides explicitly that internet users such as Sapient who wish

                                      2   to rebut a takedown notice must consent to the jurisdiction of a federal district court, but the statute

                                      3   does not require copyright owners who send takedown notices (such as defendants here) to consent

                                      4   to personal jurisdiction. That difference must be viewed as intentional. If that result seems

                                      5   asymmetrical and unfair, then the problem should be resolved by Congress, not this court.” (internal

                                      6   citations omitted). As the party seeking to invoke the jurisdiction of this Court, it is Plaintiffs’

                                      7   burden to demonstrate the Movant Defendants’ purposeful direction towards California—a burden

                                      8   they have not and cannot meet.

                                      9          This is true because even if the Movant Defendants’ electronic transmissions to Dropbox
                                     10   regarding Plaintiffs’ posting and use of the entirety of Stone’s letter constitute purposeful

                                     11   availment, a conclusion Defendants emphatically dispute, exercise of jurisdiction over the Movant

                                     12   Defendants is constitutionally unreasonable. An evaluation of the reasonableness of exercising

                                     13   personal jurisdiction over the Movant Defendants demonstrates that each of the factors identified
777 S. Figueroa Street, Suite 2000




                                     14   by the Ninth Circuit as set forth below weigh against jurisdiction:
     Los Angeles, CA 90017




                                     15
      Goldberg Segalla LLP




                                                         (1) the extent of the defendants' purposeful interjection into the
                                                         forum state's affairs; (2) the burden on the defendant of defending in
          213.415.7200




                                     16
                                                         the forum; (3) the extent of conflict with the sovereignty of the
                                     17                  defendants' state; (4) the forum state's interest in adjudicating the
                                                         dispute; (5) the most efficient judicial resolution of the controversy;
                                     18                  (6) the importance of the forum to the plaintiff's interest in
                                                         convenient and effective relief; and (7) the existence of an alternative
                                     19                  forum.
                                     20
                                          Harris Rutsky & Co. Ins. Servs., Inc. v. Bell & Clements Ltd., 328 F.3d 1122, 1132 (9th Cir. 2003).
                                     21
                                                 First, as discussed above, the Movant Defendants’ “interjection” into California was
                                     22
                                          minimal and only consists of the electronic submission of the takedown notice that was presumably
                                     23
                                          received by Dropbox’s copyright agent in California. See Doe, 533 F.Supp.2d at 1007 (holding
                                     24
                                          that the “interjection” into California through the takedown notice was “not substantial,” especially
                                     25
                                          given that it was not aimed at a California resident, and that “[t]he smaller the element of purposeful
                                     26
                                          interjection, the less jurisdiction is to be anticipated and the less reasonable is its exercise”).
                                     27
                                          Second, litigation in a forum far removed from the Movant Defendants’ and Plaintiffs’ residence
                                     28                                                        8
                                              DEFENDANTS STONE’S AND NORTH CAROLINA DIVISION SONS OF CONFEDERATE VETERANS,
                                     30        INC.’S NOTICE OF MOTION AND MOTION TO DISMISS AND MEMORANDUM OF POINTS AND
                                                                       AUTHORITIES IN SUPPORT THEREOF
                                     31                                                                                         4:19-cv-08148-KAW
                                              Case 4:19-cv-08148-KAW Document 9 Filed 02/14/20 Page 9 of 12



                                      1   is burdensome. Although the Movant Defendants have retained California counsel to defend them

                                      2   in this Action, the selection of counsel does not mitigate the inconvenience to the Movant

                                      3   Defendants of ongoing legal proceedings across the country. As Plaintiffs’ claims are premised on

                                      4   the Movant Defendants’ good faith beliefs and knowledge prior to the submission of the takedown

                                      5   notice, Movant Defendants and potentially other witnesses and officers involved in NCSCV will

                                      6   need to be substantially personally involved in the California litigation and ultimately testify in

                                      7   proceedings in the forum state should this matter move forward. The third factor also cuts against

                                      8   jurisdiction as this forum’s sister state of North Carolina has a greater interest in litigating this

                                      9   dispute between its residents than California—which merges into the fourth factor, California’s
                                     10   interest in adjudicating this dispute. Dropbox is the only California resident at issue here, and as

                                     11   Plaintiffs acknowledge, they seek no damages from Dropbox and make no real allegations of

                                     12   wrongdoing by Dropbox.4 (Doc. 1, ¶ 14). California thus has little interest in adjudicating this

                                     13   case where the only substantive claims involve nonresidents.
777 S. Figueroa Street, Suite 2000




                                     14           With respect to the fifth, sixth, and seventh factors, it is clear that North Carolina would be
     Los Angeles, CA 90017




                                     15   an appropriate alternative forum and the more efficient forum for judicial resolution of this
      Goldberg Segalla LLP


          213.415.7200




                                     16   controversy, since the witnesses, evidence, and substantive parties to the dispute are all located in

                                     17   North Carolina. The Movant Defendants struggle to imagine any reason that California may be

                                     18   important to Plaintiffs’ interest in convenient and effective relief when the parties and witnesses

                                     19   are located in and reside in North Carolina. See Doe, 533 F.Supp.2d at 1010 (noting that a
                                     20   plaintiff’s home state is the preferred forum for a plaintiff when a plaintiff can establish personal

                                     21   jurisdiction over defendants in § 512(f) cases). Accordingly, the reasonableness factors in this case

                                     22   weigh overwhelming against jurisdiction.

                                     23           As this Court has already explained in Doe, Plaintiffs’ asserted basis for personal

                                     24   jurisdiction “leads to unreasonable (even if unintended) consequences. If plaintiff's theory of

                                     25   jurisdiction were upheld, then the Northern District of California could assert jurisdiction over

                                     26
                                          4
                                     27     Counsel is unaware of any attempt by Plaintiffs to date to serve Dropbox or secure a waiver of
                                          service from Dropbox.
                                     28                                                       9
                                               DEFENDANTS STONE’S AND NORTH CAROLINA DIVISION SONS OF CONFEDERATE VETERANS,
                                     30         INC.’S NOTICE OF MOTION AND MOTION TO DISMISS AND MEMORANDUM OF POINTS AND
                                                                        AUTHORITIES IN SUPPORT THEREOF
                                     31                                                                                         4:19-cv-08148-KAW
                                           Case 4:19-cv-08148-KAW Document 9 Filed 02/14/20 Page 10 of 12



                                      1   every single takedown notice ever sent to YouTube or any other company in Silicon Valley.” Doe,

                                      2   533 F.Supp.2d at 1009. The Movant Defendants thus respectfully ask the Court to apply this

                                      3   District’s well-reasoned and persuasive opinion in Doe to the present, analogous circumstances and

                                      4   dismiss the Complaint against Movant Defendants for lack of personal jurisdiction. See Buna v.

                                      5   Pac. Far East Line, Inc., 441 F.Supp. 1360, 1365 (N.D.Cal. 1977) (explaining that “[j]udges of the

                                      6   same district customarily follow a previous decision of a brother judge upon the same question

                                      7   except in unusual or exceptional circumstances”).

                                      8           B.      In the Alternative, this Court should Dismiss or Transfer the Case to the United
                                                          States District Court for the Middle District of North Carolina on the basis of
                                      9
                                                          Forum Non Conveniens
                                     10           Because personal jurisdiction is woefully deficient for the reasons set forth above,
                                     11   Defendants maintain that dismissal on jurisdictional grounds is the proper remedy in this case.
                                     12   However, should the Court conclude a less restrictive means of addressing the unfairness of
                                     13   jurisdiction is appropriate, the Movant Defendants request transfer to North Carolina. See Burger
777 S. Figueroa Street, Suite 2000




                                     14   King Corp. v. Rudzewicz, 471 U.S. 462, 484, 105 S.Ct. 2174, 2188 (1985) (explaining that the
     Los Angeles, CA 90017




                                     15   inconvenience of a forum can often be addressed through a change of venue “when the party has
      Goldberg Segalla LLP


          213.415.7200




                                     16   minimum contacts with a forum to litigate there” (emphasis added)). For the reasons discussed
                                     17   above, the Middle District of North Carolina is a proper forum for this matter should the Court
                                     18   decline to dismiss the Complaint against the Movant Defendants on personal jurisdiction grounds.
                                     19   See Ranza, 793 F.3d at 1076 (explaining that to grant a motion based on forum non conveniens, the
                                     20   Court must find that there is an adequate alternative forum and the balance of private and public
                                     21   interest factors favor dismissal or transfer).
                                     22   ///
                                     23   ///
                                     24   ///
                                     25   ///
                                     26   ///
                                     27                                              CONCLUSION
                                     28                                                       10
                                                DEFENDANTS STONE’S AND NORTH CAROLINA DIVISION SONS OF CONFEDERATE VETERANS,
                                     30          INC.’S NOTICE OF MOTION AND MOTION TO DISMISS AND MEMORANDUM OF POINTS AND
                                                                         AUTHORITIES IN SUPPORT THEREOF
                                     31                                                                                    4:19-cv-08148-KAW
                                           Case 4:19-cv-08148-KAW Document 9 Filed 02/14/20 Page 11 of 12



                                      1          The Movant Defendants respectfully request that this Court grant its Motion to Dismiss for

                                      2   lack of personal jurisdiction. If, however, transfer is deemed a proper remedy by the Court, the

                                      3   Middle District of North Carolina is the appropriate forum and venue for this Action.

                                      4   Dated: February 14, 2020

                                      5

                                      6                                                   /s/     Lisa M. Conn
                                                                                          By:     Lisa M. Conn
                                      7                                                           David Y. Choi
                                                                                                  Goldberg Segalla LLP
                                      8                                                           Attorney for Defendants
                                                                                                  RONALD KEVIN STONE and NORTH
                                      9                                                           CAROLINA DIVISION SONS OF
                                                                                                  CONFEDERATE VETERANS, INC.
                                     10
                                                                                                  I attest, in accordance with Local Rule 5-
                                     11                                                           1(i), that concurrence in the filing of this
                                                                                                  document has been obtained from each of
                                     12                                                           the below signatories.

                                     13
                                                                                          /s/     Richard Charnley
                                                                                          By:     Richard Charnley
777 S. Figueroa Street, Suite 2000




                                     14
                                                                                                  Nicole Uhlmann
                                                                                                  Charnley Rian LLP
     Los Angeles, CA 90017




                                     15
      Goldberg Segalla LLP




                                                                                                  Attorneys for Defendants
                                                                                                  RONALD KEVIN STONE and NORTH
          213.415.7200




                                     16
                                                                                                  CAROLINA DIVISION SONS OF
                                     17                                                           CONFEDERATE VETERANS, INC.

                                     18

                                     19
                                     20

                                     21

                                     22

                                     23

                                     24

                                     25

                                     26
                                     27

                                     28                                                    11
                                              DEFENDANTS STONE’S AND NORTH CAROLINA DIVISION SONS OF CONFEDERATE VETERANS,
                                     30        INC.’S NOTICE OF MOTION AND MOTION TO DISMISS AND MEMORANDUM OF POINTS AND
                                                                       AUTHORITIES IN SUPPORT THEREOF
                                     31                                                                                     4:19-cv-08148-KAW
                                           Case 4:19-cv-08148-KAW Document 9 Filed 02/14/20 Page 12 of 12



                                      1                                      CERTIFICATE OF SERVICE

                                      2                      STATE OF CALIFORNIA, COUNTY OF LOS ANGELES

                                      3          I am employed in the County of Los Angeles, State of California. I am over the age of eighteen
                                          and not a party to the within action; my business address is 777 S. Figueroa St., Suite 2000, Los
                                      4   Angeles, California 90017.
                                      5
                                                  I hereby certify that on the 14th day of February, 2020, I will electronically file the foregoing
                                      6   DEFENDANTS RONALD KEVIN STONE’S AND NORTH CAROLINA DIVISION SONS
                                          OF CONFEDERATE VETERANS, INC.’S NOTICE OF MOTION AND MOTION TO
                                      7   DISMISS FOR LACK OF PERSONAL JURISDICTION; MEMORANDUM OF POINTS
                                          AND AUTHORITIES IN SUPPORT THEREOF with the Clerk of Court using the CM/ECF
                                      8   system, which will then send a notification of such filing (NEF) on the interested parties to this
                                      9   action as follows:

                                     10    Marc J. Randazza (CA SBN 269535)                  Richard Charnley (SBN# 70430)
                                           Alex Shepard (CA SBN 29058)                       rlc@charnleyrian.com
                                     11    Jay M. Wolman (pro hac vice forthcoming)          Nicole Uhlmann (SBN# 200783)
                                           RANDAZZA LEGAL GROUP, PLLC                        Email address
                                     12    2764 Lake Sahara Drive, Suite 109                 CHARNLEY RIAN LLP
                                           Las Vegas, NV 89117                               12121 Wilshire Boulevard
                                     13    Telephone: 702-420-2001                           Suite 600
                                           Fax: 305-437-7662                                 Los Angeles, CA 90025-1188
                                           ecf@randazza.com                                  (310) 321-4300 (Phone)
777 S. Figueroa Street, Suite 2000




                                     14
                                                                                             (310) 893-0273 (Fax)
                                           Attorneys For Plaintiffs
     Los Angeles, CA 90017




                                     15
      Goldberg Segalla LLP




                                                                                             CO-COUNSEL
          213.415.7200




                                     16    T. GREG DOUCETTE & LAW
                                           OFFICES OF T. GREG DOUCETTE,
                                     17    PLLC

                                     18           Executed on February 14, 2020 at Los Angeles, California.

                                     19   X       (FEDERAL) I declare under penalty of perjury under the laws of the United States that the
                                                  above is true and correct.
                                     20

                                     21

                                     22
                                                                                          Robert Mendoza
                                     23

                                     24

                                     25

                                     26
                                     27

                                     28                                                        12
                                              DEFENDANTS STONE’S AND NORTH CAROLINA DIVISION SONS OF CONFEDERATE VETERANS,
                                     30        INC.’S NOTICE OF MOTION AND MOTION TO DISMISS AND MEMORANDUM OF POINTS AND
                                                                       AUTHORITIES IN SUPPORT THEREOF
                                     31                                                                                           4:19-cv-08148-KAW
